 


113 HR 5676 IH: Guard and Reserve Academic Protection Act
U.S. House of Representatives
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5676 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2014 
Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to ensure that members of a reserve component who are pursuing a course of education using educational assistance administered by the Secretary of Veterans Affairs are accommodated by the institution of higher learning for an absence caused by performing certain training. 
 

1.Short titleThis Act may be cited as the Guard and Reserve Academic Protection Act. 
2.Accommodation of members of reserve components pursuing course of education during performance of certain training 
(a)In generalChapter 36 of title 38, United States Code, is amended by adding at the end the following new section: 
 
3699.Accommodation of members of reserve components during performance of certain training 
(a)In generalThe Secretary shall ensure that an institution of higher learning provides an individual described in subsection (b) with a reasonable opportunity to complete assignments, tests, and other requirements of a course of education that occur during any period in which the individual is absent from the course of education by reason of performing— 
(1)inactive duty training; or 
(2)active duty training for a period of less than 30 days. 
(b)Individual describedAn individual described in this subsection is an individual who is— 
(1)a member of a reserve component; and 
(2)pursuing a course of education with educational assistance under chapter 30 or 33 of this title or chapter 1606 or 1607 of title 10. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
3699. Accommodation of members of reserve components during performance of certain training.. 
 
